Citation Nr: 0633857	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for generalized 
arthritis of the back, shoulders, hips, and legs.

3.  Entitlement to service connection for a gastrointestinal 
disorder. 

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for an eye 
disorder, generalized arthritis, a gastrointestinal disorder, 
and a skin disorder.  The veteran initiated this appeal and 
the case was referred to the Board for appellate review.

In September 2006 testimony before the Board, the veteran 
sought to reopen his previously denied claim of service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder.  The Board refers this matter 
to the RO for appropriate action.

The issues of entitlement to service connection for 
generalized arthritis, a gastrointestinal disorder, and a 
skin disorder are addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

The veteran is not shown to have an eye disorder that is 
causally or etiologically related to service.  



CONCLUSIONSOF LAW

An eye disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2003 and September 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The veteran and 
his representative have been kept appraised of the RO's 
actions in this case by way of the Statement of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that he has an eye disorder 
that is related to service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records reflect that in 
February 1954 he was found to have refractive error of the 
eyes, and eyeglasses were ordered.  Post-service medical 
records demonstrate that he has also been diagnosed with 
presbyopia, hyperopia, and astigmatism.  Refractive error of 
the eyes, however, is not a disability for VA purposes.  
Accordingly, such a disorder cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See also Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's myopia, 
presbyopia, hyperopia, and astigmatism in this case therefore 
cannot be service-connected absent evidence of aggravation.  
The veteran's service medical records, however, are negative 
for evidence of aggravation by a superimposed disease or 
injury.  The veteran's separation examination in November 
1975 notes that the veteran's eyes were normal and visual 
acuity was 20/20 and 20/15 in the right and left eye, 
respectively.  There is therefore no evidence that the 
veteran's refractive error was aggravated by his service.  
The veteran's presbyopia, myopia, hyperopia, and astigmatism 
accordingly may not be service connected in this case.  
Additionally, the Board finds that there was no combination 
of manifestations sufficient to identify an eye disorder so 
as to establish chronicity of such claimed disorder during 
service.  38 C.F.R. § 3.303(b).

Post-service treatment records show that the veteran 
continued to receive treatment for presbyopia, myopia, 
hyperopia, and astigmatism.  He was first diagnosed with 
early senile bilateral cataracts in May 1996.  He has 
continued to receive periodic treatment for his cataracts 
since that time.  At no time, however, has any treating 
provider related his cataracts to his period of active 
service.

The veteran underwent VA examination of his eyes in May 2003.  
The veteran at that time reported a medical history of 
diabetes mellitus and hypertension.  Examination revealed 
spectacle-corrected distance acuities of 20/25, bilaterally, 
nuclearsclerosis of the lens in both eyes, bilateral 
cataracts, and an increased cup-to-disk ration.  There was no 
neovascularization of the iris in either eye, and no evidence 
of diabetic retinopathy.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between service and the veteran's bilateral 
cataracts.  Thus, service connection is not warranted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
current eye disorder is related to his service.  However, as 
a layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In the present case, there is no competent medical evidence 
that the veteran's bilateral cataracts are linked to service.  
No probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
bilateral cataracts were not incurred in or aggravated by his 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.


REMAND


A preliminary review of the record in connection with the 
veteran's claims for service connection for a 
gastrointestinal disorder, generalized arthritis, and a skin 
disorder discloses a need for further development prior to 
final appellate review. 

First, it appears that there is additional evidence 
pertaining to the veteran's claim for service connection for 
a gastrointestinal disorder that has not been obtained.  On 
VA examination in May 2003, the veteran reported a history of 
stomach trouble since his separation from service.  No 
specific gastroenterological examination, however, was 
conducted, and the impression was heartburn, by history.  An 
August 2006 letter from the veteran's private physician, 
however, indicates that the veteran has been treated for 
diagnoses including duodenal and gastric ulcers since 1997.  
The record otherwise reflects that the veteran has been 
treated for gastroesophageal reflux disease (GERD).  Because 
VA is on notice that there are additional records that may be 
applicable to the veteran's claim for service connection for 
a gastrointestinal disorder, these records should be 
obtained.  If possible, the veteran himself is asked to 
obtain these records and submit them to the VA in order to 
expedite the process.

Second, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

The Board finds that a remand is necessary for VA 
gastrointestinal, joints, and skin examinations.  With regard 
to the veteran's claim for service connection for a 
gastrointestinal disorder, the veteran's service medical 
records demonstrate that he received treatment for 
gastrointestinal complaints on several occasions.  For 
example, treatment records dated in November 1955 show that 
the veteran complained of food "souring" on his stomach for 
the past several months.  Records dated in September 1959 
again show that the veteran complained of an irritable 
stomach.  The veteran additionally complained of stomach or 
intestinal trouble on examination on several occasions 
throughout his period of service.  Because no specific 
gastrointestinal examination was conducted on the VA 
examination in May 2003, and no VA examiner has yet opined as 
to whether the veteran's current gastrointestinal complaints 
are related to his in-service complaints, the Board finds 
that a gastrointestinal examination and etiological opinion 
are in order.  38 C.F.R. § 3.159(c)(4).

With regard to the veteran's claim for service connection for 
generalized arthritis, the veteran's service medical records 
reflect that the veteran was treated for pain in his right 
shoulder in April 1954.  At that time, the veteran reported a 
several-month history of nagging pain in is right shoulder 
and rhomboid muscles.  Physical examination was negative, 
except for slight right scoliosis.  The veteran again 
complained of right shoulder pain in May 1954.  Post-service 
medical records show that the veteran has been treated for 
shoulder pain on several occasions, and that in May 1996 he 
was assessed with right shoulder bursitis.  At the VA 
examination in May 2003, the veteran complained of shoulder 
pain, bilaterally, worse on the left than on the right.  
Physical examination of the shoulders revealed decreased 
range of motion, bilaterally.  The assessment was left frozen 
shoulder.  X-ray examination showed narrowing of the 
acromioclavicular joints, bilaterally.  It is unclear to the 
Board whether this indicates the presence of arthritis, or 
whether the veteran's left shoulder is "frozen" as a result 
of arthritis.  Also, the examiner did not address whether the 
veteran's current shoulder complaints were related to his in-
service shoulder complaints.  As a result, it is unclear to 
the Board whether the veteran's current shoulder complaints 
are related to his in-service shoulder complaints, and 
whether he has a current diagnosis of arthritis of the 
shoulders.  

Additionally, with respect to the veteran's claimed arthritis 
of the legs, as the legs were not X-rayed on examination in 
May 2003, it is unclear to the Board whether the veteran has 
arthritis of the legs.  Also, the May 2003 examiner did not 
address the October 2000 private opinion finding that the 
veteran's right leg complaints may be due to his service-
connected low back disability.  Because the VA examiner did 
not opine as to whether the veteran's current shoulder 
complaints were related to his in-service complaints, or 
whether he currently has arthritis of the shoulders or legs, 
and did not address the October 2000 private opinion finding 
that the veteran's right leg complaints may be due to his 
service-connected low back disability, the Board finds that 
an additional VA joints examination and etiological opinion 
are in order.  38 C.F.R. § 3.159(c)(4).

Finally, with regard to the veteran's claim for service 
connection for a skin disorder, the veteran's service medical 
records reflect that he received treatment for various skin 
conditions on numerous occasions during service, including 
for a disorder diagnosed as tinea versicolor.  Post-service 
medical records similarly reflect that the veteran has 
received extensive treatment for skin conditions, including 
for a disorder diagnosed as tinea versicolor.  It remains 
unclear whether these post-service conditions are related to 
his in-service complaints.  Because the VA examination in May 
2003 did not contain an opinion as to whether any current 
skin conditions are related to his active service, the Board 
finds that an examination and opinion addressing the etiology 
of his currently diagnosed skin disorders are necessary in 
order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


1.  After obtaining the necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file private medical 
records pertaining to gastrointestinal 
problems from Divyang Parikh, M.D., 
dated from 1997 to the present.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  After the development in the first 
paragraph has been completed, the 
veteran should be afforded 
gastrointestinal examination to 
ascertain the nature and etiology of 
any current gastrointestinal disorders.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an opinion, as to whether any currently 
diagnosed gastrointestinal disorder is 
causally or etiologically related to 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

3.  The veteran should be afforded an 
examination of his back, hips, 
shoulders and legs to ascertain the 
nature and etiology of any arthritis 
that may be present.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, particularly service medical 
records, and offer comments and an 
opinion, as to whether any currently 
diagnosed arthritis of the back, hips, 
shoulders and legs is causally or 
etiologically related to service or to 
the veteran's service connected back 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The veteran should be afforded an 
examination of his skin to ascertain 
the nature and etiology of any 
disorders which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an opinion as to whether any currently 
diagnosed disorders of the skin are in 
any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review in connection with the 
examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


